
	
		I
		111th CONGRESS
		1st Session
		H. R. 3556
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Health and Human Services to
		  establish a self-referral disclosure protocol under the Medicare Program to
		  enable health care providers of services and suppliers to disclose violations
		  of section 1877 of the Social Security Act.
	
	
		1.Medicare self-referral
			 disclosure protocol
			(a)Development of
			 self-Referral disclosure protocol
				(1)In
			 generalThe Secretary of
			 Health and Human Services, in cooperation with the Inspector General of the
			 Department of Health and Human Services, shall establish, not later than 6
			 months after the date of the enactment of this Act, a protocol to enable health
			 care providers of services and suppliers to disclose an actual or potential
			 violation of section 1877 of the Social Security Act (42 U.S.C. 1395nn)
			 pursuant to a self-referral disclosure protocol (in this section referred to as
			 an “SRDP”). The SRDP shall include direction to health care providers of
			 services and suppliers on—
					(A)a specific person,
			 official, or office to whom such disclosures shall be made; and
					(B)instruction on the
			 implication of the SRDP on corporate integrity agreements and corporate
			 compliance agreements.
					(2)Publication on
			 Internet website of SRDP informationThe Secretary of Health and
			 Human Services shall post information on the public Internet website of the
			 Centers for Medicare & Medicaid Services to inform relevant stakeholders of
			 how to disclose actual or potential violations pursuant to an SRDP.
				(3)Relation to
			 advisory opinionsThe SRDP shall be separate from the advisory
			 opinion process set forth in regulations implementing section 1877(g) of the
			 Social Security Act.
				(b)Reduction in
			 amounts owedThe Secretary of
			 Health and Human Services is authorized to reduce the amount due and owing for
			 all violations under section 1877 of the Social Security Act to an amount less
			 than that specified in subsection (g) of such section. In establishing such
			 amount for a violation, the Secretary may consider the following
			 factors:
				(1)The nature and
			 extent of the improper or illegal practice.
				(2)The timeliness of
			 such self-disclosure.
				(3)The cooperation in
			 providing additional information related to the disclosure.
				(4)Such other factors
			 as the Secretary considers appropriate.
				(c)ReportNot later than 18 months after the date on
			 which the SRDP protocol is established under subsection (a)(1), the Secretary
			 shall submit to Congress a report on the implementation of this section. Such
			 report shall include—
				(1)the number of
			 health care providers of services and suppliers making disclosures pursuant to
			 the SRDP;
				(2)the amounts
			 collected pursuant to the SRDP;
				(3)the types of
			 violations reported under the SRDP; and
				(4)such other
			 information as may be necessary to evaluate the impact of this section.
				
